Title: To Thomas Jefferson from Patrick Henry, 26 February 1777
From: Henry, Patrick
To: Jefferson, Thomas



Sir
Wmsburgh feb 26th. 1777

Mr. Frazer is appointed first Leiutenant instead of Mr. Mossom. The other Appointments of your County remain unaltered.
The inclosed Resolution respecting the prisoners will explain the Ideas of the Council Board on that Subject.
Thirty pounds cash accompany this. Such of the prisoners as you may judge most in want of Clothes, will be furnished in such manner as you think best. If absolute Necessity calls for more money, you will please to write me.
If Goodrich and McCan (if the latter is not a prisoner of War) may both be indulged to the extent of one Mile round Charlottesville upon Bond and Security not to exceed those Limits. But this only in Case you shall be of Opinion no Inconvenience can arise from it. But if no Security can be given, or if given, you shall have any ground to fear unfriendly Behaviour from them, they must be confind under a [Serge]ants Guard.
Blank Commissions are sent herewith. With great Regard I am Sir Yr. mo. obt. hble Svt.,

P. Henry Jr.


